Citation Nr: 0505359	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for shortness of breath, weakness, 
drowsiness, heart failure, gastrointestinal problems, and a 
nervous condition caused by medication received for high 
blood pressure at a VA Medical Center in East Orange, New 
Jersey.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey 
Regional Office (RO).

In March 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge (VLJ).  A transcript of the veteran's 
testimony has been associated with his claims file.  At this 
hearing the veteran indicated that he was seeking 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
diabetes.  This issue is referred to the RO for action deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that compensation is warranted for 
shortness of breath, weakness, drowsiness, heart failure, 
gastrointestinal problems, and a nervous condition, which he 
maintains were all caused by treatment rendered at the VA 
Medical Center in East Orange, New Jersey for hypertension.  
During his hearing in March 2004 he testified that was 
prescribed high blood pressure medication, identified as 
Norbas, by VA starting in 1995 or 1996 and this medication, 
possibly in combination with a cold medication, Robitussin, 
he was also taken at that time caused him to become "messed 
up." He has submitted copies of medical literature 
(WebMD/Health), which discusses thiazide poisoning and 
related symptoms as well as a September 1996 VA treatment 
record showing he was continued on a prescription of HCTZ, 25 
mg.

A VA medical opinion regarding any association between blood 
pressure medications that the appellant has been prescribed 
by VA since 1995/1996 and his claimed 
disabilities/symptomatology is needed prior to further 
appellate review.  The Board observes that recent VA 
treatment records show that the veteran is currently 
prescribed Felodipine for his hypertensive condition.

Accordingly, the case is REMANDED for the following actions.

1. The RO should request the East Oranges 
VA medical facility to furnish copies of 
all medical records pertaining to 
treatment from 1995 to the present.

2.  Thereafter, the RO should then 
schedule the veteran for an examination 
to determine the diagnosis and etiology 
of the veteran's claimed disorders.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain from the 
veteran the identification of the 
disabilities he asserts resulted from the 
medications prescribed by the VA from 
1995 to the present, to include shortness 
of breath, weakness, drowsiness, heart 
failure, gastrointestinal problems, 
nervousness.  

Following the examination and a review of 
the claims folder the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran developed additional chronic 
disabilities during his treatment at the 
VA medical facility beginning in 1995, to 
include prescribed medications, which was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance on the part of VA or an 
event not reasonably foreseeable.  A 
complete rational for the opinion should 
be included in the report.

3.  Thereafter, the case should be re- 
adjudicated by the RO.  If the benefits 
sought are not granted the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




